Case 1:20-cv-00440-NONE-EPG Document 23-1 Filed 12/23/20 Page 1 of 4




                  Exhibit A
          Case 1:20-cv-00440-NONE-EPG Document 23-1 Filed 12/23/20 Page 2 of 4


   Richard T. Drury (SBN 163559)
 1 richard@lozeaudrury.com
   Rebecca Davis (SBN 271662)
 2 rebecca@lozeaudrury.com
   LOZEAU DRURY LLP
 3 1939 Harrison St., Suite 150
   Oakland, CA 94612
 4 Telephone: (510) 836-4200
   Facsimile: (510) 836-4205
 5
   Patrick H. Peluso (admitted pro hac vice)
 6 ppeluso@woodrowpeluso.com
   Taylor T. Smith (admitted pro hac vice)
 7 tsmith@woodrowpeluso.com
   WOODROW & PELUSO, LLC
 8 3900 East Mexico Avenue, Suite 300
   Denver, Colorado 80210
 9 Telephone: (720) 213-0676
   Facsimile: (303) 927-0809
10
   Attorneys for Plaintiff and the alleged Class
11
12                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
13
14   EDWARDO MUNOZ, individually and                Case No. 1:20-cv-00440
     on behalf of all others similarly
15   situated,                                      DECLARATION OF TAYLOR T.
                                                    SMITH IN SUPPORT OF
16                         Plaintiff,               PLAINTIFF’S RESPONSE IN
                                                    OPPOSITION TO DEFENDANT’S
17   v.                                             MOTION TO STAY

18   SCHOOLADVISOR, LLC d/b/a                       Hearing Date: January 8, 2021
     DEGREESEARCH.ORG, a Delaware                   Time: 10:00 a.m.
19   limited liability company,                     Courtroom: 10, 6th Floor
                                                    Judge: Hon. Erica P. Grosjean
20                         Defendant.

21
22          I, Taylor T. Smith, declare as follows:
23          1.     I am over the age of 18 and, if necessary, can competently testify if
24 required to do so.
25          2.     I am an associate attorney with Woodrow & Peluso, LLC and an
26 attorney of record for Plaintiff Edwardo Munoz (“Plaintiff” or “Munoz”).
27                                              1
     DECLARATION OF TAYLOR T. SMITH ISO
28   OPPOSITION TO MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23-1 Filed 12/23/20 Page 3 of 4



 1         3.      On July 10, 2020, Defendant SchoolAdvisor, LLC d/b/a
 2 Degreesearch.org (“Defendant” or “SchoolAdvisor”) served its initial disclosures,
 3 which identified “Conceptual Media” as the entity from which it procured
 4 Plaintiff’s lead information. SchoolAdvisor has not identified Conceptual Media’s
 5 legal name.
 6         4.      On September 1, 2020, SchoolAdvisor served its first set of discovery
 7 on Plaintiff, which included requests for production and interrogatories.
 8         5.      On October 7, 2020, Plaintiff served his responses to Defendant’s first
 9 set of discovery, along with his responsive documents.
10         6.      On October 19, 2020, Plaintiff served his first set of written discovery
11 on Defendant, including requests for production and interrogatories.
12         7.      On November 20, 2020, counsel for SchoolAdvisor requested an
13 additional 21 days to respond to Plaintiff’s discovery requests, which placed its
14 deadline to respond on or before December 9, 2020. Plaintiff agreed to the
15 requested extension.
16         8.      On December 9, 2020, SchoolAdvisor served its responses to
17 Plaintiff’s first set of discovery. SchoolAdvisor objected to each request for
18 production and interrogatory as being improper given its pending motion to stay.
19         9.      SchoolAdvisor has not provided any substantive responses nor has it
20 produced any responsive documents.
21         10.     SchoolAdvisor has also continued to refuse to identify the third party
22 who it claims obtained Plaintiff’s consent to place the text messages. Absent
23 further identification, Plaintiff is unable to subpoena the third party.
24         11.     The parties conferred regarding SchoolAdvisor’s responses. On
25 December 22, 2020, Defendant agreed to supplement its responses to Plaintiff’s
26 discovery requests to provide substantive responses.
27                                              2
     DECLARATION OF TAYLOR T. SMITH ISO
28   OPPOSITION TO MOTION TO STAY
        Case 1:20-cv-00440-NONE-EPG Document 23-1 Filed 12/23/20 Page 4 of 4



 1         I declare under penalty of perjury under the laws of the United States of
 2 America that the foregoing is true and correct. Executed on December 23, 2020, in
 3 Denver, Colorado.
 4
 5                                        By:   /s/ Taylor T. Smith.
 6                                              Taylor T. Smith*
 7                                                tsmith@woodrowpeluso.com
                                                WOODROW & PELUSO, LLC
 8                                              3900 East Mexico Avenue, Suite 300
 9                                              Denver, Colorado 80210
                                                Telephone: (720) 907-7628
10                                              Facsimile: (303) 927-0809
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                3
     DECLARATION OF TAYLOR T. SMITH ISO
28   OPPOSITION TO MOTION TO STAY
